Lcdeling, C. J.,
dissenting. The proof of the voluntary execution of the judgment should be received in this court ex necessitate rei. It is a vain thing to send the case back to the court a qua to have that court transmit the proof to this court, when that court can have no jurisdiction over the question. The fact in question has occurred since the court a qua lost jurisdiction over the case by the appeal to this court, and the only object of ascertaining the fact to establish which the evidence is offered is to determine the jurisdiction of this court; that is, whether of not the appeal can bo entertained. This court has often received and acted on evidence in cases like this. The cases cited in the opinion of the court show this: 3 An. 115; 21 An. 666; 14 An. 329; Succession of Bougére, recently decided. Suppose a pardon is pleaded in this court, can not the pardon be received here ?
It is said that in all the cases except that in the fourteenth Annual the evidence adduced in this court was either expressly or impliedly admitted by the opposite party. I can not perceive how that fact could affect the power or right of this court to act. Consent can not confer jurisdiction on this court. It is true this court has not original jurisdiction to try an issue of fact in any suit. But the evidence offered here is not to affect any issue involved in the suit, but to determine whether the appellant has abandoned his appeal after the jurisdiction of this court has attached; or, in other words, to decide a question affecting the jurisdiction of this court. I understand the opinion of the court to hold practically that this question must be first decided by the court a qua. I dissent from this opinion.